DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,971,684. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 10,971,684 disclose the limitations of claims 1-9 of the instant application.
17/218,324
U.S. Patent No. 10,971,684
1. An integrated chip including a memory device, the memory device comprising:
a bottom electrode disposed over a semiconductor substrate;
an upper electrode disposed over the bottom electrode; and
an intercalated metal/dielectric structure sandwiched between the bottom electrode and the upper electrode, the intercalated metal/dielectric structure comprising a lower dielectric layer over the bottom electrode, an upper dielectric layer over the lower dielectric layer, and a first metal layer separating the upper dielectric layer from the lower dielectric layer; and
wherein at least one of the upper electrode and the bottom electrode have a first width and at least one of the lower dielectric layer and the upper dielectric layer have a second width that is different from the first width.




2. The integrated chip of claim 1, wherein when the memory device is in a first state, a lower conductive filament extends from the bottom electrode through the lower dielectric layer and to the first metal layer, and an upper conductive filament extends from the first metal layer through the upper dielectric layer and to the upper electrode.
3. The integrated chip of claim 2, wherein when the memory device is in a second
state, at least a portion of the lower conductive filament is removed or broken so the lower dielectric layer separates the bottom electrode from the first metal layer, and/or at least a portion of the upper conductive filament is removed or broken so the upper dielectric layer separates the first metal layer from the upper electrode.
4. The integrated chip of claim 1, wherein the intercalated metal/dielectric structure
further comprises: a second metal layer disposed over the upper dielectric layer, the second metal layer separating the upper dielectric layer from the upper electrode.
5. The integrated chip of claim 1, wherein the intercalated metal/dielectric structure
further comprises: a second metal layer disposed over the bottom electrode, the second metal layer separating the bottom electrode from the lower dielectric layer.
6. The integrated chip of claim 5, wherein the intercalated metal/dielectric structure
further comprises: a third metal layer disposed over the upper dielectric layer, the third metal layer separating the upper dielectric layer from the upper electrode.
7. The integrated chip of claim 6, wherein the upper dielectric layer and the lower
dielectric layer comprise a high-k dielectric material; the first metal layer, the second metal layer, and the third metal layer comprise copper, aluminum, or tungsten; and the upper electrode and the bottom electrode comprise tantalum or titanium.
8. The integrated chip of claim 1, further comprising a resistive random access
memory (RRAM) cell disposed over the upper electrode, the RRAM cell comprising:
a data storage dielectric layer disposed over the upper electrode; and a top electrode disposed over the data storage dielectric layer.
9. The integrated chip of claim 1, further comprising: a dielectric liner along sidewalls of the intercalated metal/dielectric structure.
1. An integrated chip including a memory device, the memory device comprising: 
a bottom electrode disposed over a semiconductor substrate; 
an upper electrode disposed over the bottom electrode; and 
an intercalated metal/dielectric structure sandwiched between the bottom electrode and the upper electrode, the intercalated metal/dielectric structure comprising a lower dielectric layer over the bottom electrode, an upper dielectric layer over the lower dielectric layer, and a first metal layer separating the upper dielectric layer from the lower dielectric layer; 
wherein the upper dielectric layer has a first width, the first metal layer has a second width greater than the first width, and the lower dielectric layer has a third width that is greater than the second width, such that the intercalated metal/dielectric structure has outermost sidewalls that are slanted continuously from the upper dielectric layer to the lower dielectric layer.
2. The integrated chip of claim 1, wherein when the memory device is in a first state, a lower conductive filament extends from the bottom electrode through the lower dielectric layer and to the first metal layer, and an upper conductive filament extends from the first metal layer through the upper dielectric layer and to the upper electrode.
3. The integrated chip of claim 2, wherein when the memory device is in a second state, at least a portion of the lower conductive filament is removed or broken so the lower dielectric layer separates the bottom electrode from the first metal layer, and/or at least a portion of the upper conductive filament is removed or broken so the upper dielectric layer separates the first metal layer from the upper electrode.
4. The integrated chip of claim 1, wherein the intercalated metal/dielectric structure further comprises: a second metal layer disposed over the upper dielectric layer, the second metal layer separating the upper dielectric layer from the upper electrode.
5. The integrated chip of claim 1, wherein the intercalated metal/dielectric structure further comprises: a second metal layer disposed over the bottom electrode, the second metal layer separating the bottom electrode from the lower dielectric layer.
6. The integrated chip of claim 5, wherein the intercalated metal/dielectric structure further comprises: a third metal layer disposed over the upper dielectric layer, the third metal layer separating the upper dielectric layer from the upper electrode.
7. The integrated chip of claim 6, wherein the upper dielectric layer and lower dielectric layer comprise a high-k dielectric material; the first metal layer, the second metal layer, and the third metal layer comprise copper, aluminum, or tungsten; and the upper electrode and the bottom electrode comprise tantalum or titanium.
8. The integrated chip of claim 1, further comprising a resistive random access memory (RRAM) cell disposed over the upper electrode, the RRAM cell comprising: a data storage dielectric layer disposed over the upper electrode; and a top electrode disposed over the data storage dielectric layer.
9. The integrated chip of claim 1, further comprising: a dielectric liner along sidewalls of the intercalated metal/dielectric structure.


Claim Objections
Claim 17 is objected to because of the following informalities: “a via and top metal line” should be “a via and a top metal line”.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: “circuitry” should be “a circuitry”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-7, 9, 15, and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (U.S. Patent No. 10,062,837).
Regarding to claim 1, Kim teaches an integrated chip including a memory device, the memory device comprising:
a bottom electrode disposed over a semiconductor substrate (Fig. 9, element 115);
an upper electrode disposed over the bottom electrode (Fig. 9, element 165); and
an intercalated metal/dielectric structure (Fig. 9, stack 135/146/155/148/156) sandwiched between the bottom electrode (Fig. 9, element 115) and the upper electrode (Fig. 9, element 165), the intercalated metal/dielectric structure comprising a lower dielectric layer (Fig. 9, element 146) over the bottom electrode, an upper dielectric layer (Fig. 9, element 148) over the lower dielectric layer, and a first metal layer (Fig. 9, element 155) separating the upper dielectric layer (Fig. 9, element 148) from the lower dielectric layer (Fig. 9, element 146); and
wherein at least one of the upper electrode and the bottom electrode have a first width and at least one of the lower dielectric layer and the upper dielectric layer have a second width that is different from the first width (Fig. 3, the width of layer 146 or 148 is different from the width of layer 165 or 115).
Regarding to claim 2, Kim teaches the memory device is in a first state, a lower conductive filament extends from the bottom electrode through the lower dielectric layer and to the first metal layer, and an upper conductive filament extends from the first metal layer through the upper dielectric layer and to the upper electrode (column 9, lines 11-20, intercalated metal/dielectric structure is a MTJ memory structure, therefore in a first state, a lower conductive filament extends from the bottom electrode through the lower dielectric layer and to the first metal layer, and an upper conductive filament extends from the first metal layer through the upper dielectric layer and to the upper electrode).
Regarding to claim 3, Kim teaches the memory device is in a second state, at least a portion of the lower conductive filament is removed or broken so the lower dielectric layer separates the bottom electrode from the first metal layer, and/or at least a portion of the upper conductive filament is removed or broken so the upper dielectric layer separates the first metal layer from the upper electrode (column 9, lines 11-20, intercalated metal/dielectric structure is a MTJ memory structure, therefore in a second state, at least a portion of the lower conductive filament is removed or broken so the lower dielectric layer separates the bottom electrode from the first metal layer, and/or at least a portion of the upper conductive filament is removed or broken so the upper dielectric layer separates the first metal layer from the upper electrode).
Regarding to claim 4, Kim teaches the intercalated metal/dielectric structure further comprises: a second metal layer disposed over the upper dielectric layer, the second metal layer separating the upper dielectric layer from the upper electrode (Fig. 9, second metal layer 156 disposed over the upper dielectric layer 148, the second metal layer 156 separating the upper dielectric layer 148 from the upper electrode 165).
Regarding to claim 5, Kim teaches the intercalated metal/dielectric structure further comprises: a second metal layer disposed over the bottom electrode, the second metal layer separating the bottom electrode from the lower dielectric layer (Fig. 9, second metal layer 125 disposed over the bottom electrode 115, the second metal layer 125 separating the bottom electrode 115 from the lower dielectric layer 146).
Regarding to claim 6, Kim teaches the intercalated metal/dielectric structure further comprises: a third metal layer disposed over the upper dielectric layer, the third metal layer separating the upper dielectric layer from the upper electrode (Fig. 9, third metal layer 158 disposed over the upper dielectric layer 148, the third metal layer 158 separating the upper dielectric layer 148 from the upper electrode 165).
Regarding to claim 7, Kim teaches the upper dielectric layer and the lower dielectric layer comprise a high-k dielectric material (column 8, lines 52-54, aluminum oxide is a high-k dielectric material); the first metal layer, the second metal layer, and the third metal layer comprise copper, aluminum, or tungsten (column 9, lines 28-31); and the upper electrode and the bottom electrode comprise tantalum or titanium (column 5, lines 31-33).
Regarding to claim 9, Kim teaches a dielectric liner along sidewalls of the intercalated metal/dielectric structure (Fig. 25, element 450).
Regarding to claim 15, Kim teaches an integrated chip, comprising:
a lower interconnect structure within a first inter-level dielectric (ILD) layer over a substrate (Fig. 9, element 110);
a bottom electrode disposed over the lower interconnect structure (Fig. 9, element 125);
an upper electrode disposed over the bottom electrode (Fig. 9, element 165); and
an intercalated metal/dielectric structure (Fig. 9, stack 135/146/155/148/156) sandwiched between the bottom electrode (Fig. 9, element 125) and the upper electrode (Fig. 9, element 165), the intercalated metal/dielectric structure comprising a lower dielectric layer (Fig. 9, element 146) over the bottom electrode, an upper dielectric layer (Fig. 9, element 148) over the lower dielectric layer, and a first metal layer (Fig. 9, element 155) separating the upper dielectric layer (Fig. 9, element 148) from the lower dielectric layer (Fig. 9, element 146).
Regarding to claim 19, Kim teaches circuitry configured to apply a first bias between the lower interconnect structure and the upper electrode to induce a first state in the intercalated metal/dielectric structure; wherein in the first state, a lower conductive filament extends from the lower interconnect structure through the lower dielectric layer and to the first metal layer, and an upper conductive filament extends from the first metal layer through the upper dielectric layer and to the upper electrode (column 9, lines 11-20, intercalated metal/dielectric structure is a MTJ memory structure, therefore in a first state, a lower conductive filament extends from the bottom electrode through the lower dielectric layer and to the first metal layer, and an upper conductive filament extends from the first metal layer through the upper dielectric layer and to the upper electrode).
Regarding to claim 20, Kim teaches the circuitry is further configured to apply a second bias between the lower interconnect structure and the upper electrode to induce a second state in the intercalated metal/dielectric structure; wherein in the second state, at least a portion of the lower conductive filament is removed or broken so the lower dielectric layer separates the lower interconnect structure from the first metal layer, and/or at least a portion of the upper conductive filament is removed or broken so the upper dielectric layer separates the first metal layer from the upper electrode (column 9, lines 11-20, intercalated metal/dielectric structure is a MTJ memory structure, therefore in a second state, at least a portion of the lower conductive filament is removed or broken so the lower dielectric layer separates the bottom electrode from the first metal layer, and/or at least a portion of the upper conductive filament is removed or broken so the upper dielectric layer separates the first metal layer from the upper electrode).
Claims 1, 8, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuzumi (U.S. Patent No. 7,122,854).
Regarding to claim 1, Fukuzumi teaches an integrated chip including a memory device, the memory device comprising:
a bottom electrode disposed over a semiconductor substrate (Fig. 1, element 16);
an upper electrode disposed over the bottom electrode (Fig. 1, element 23); and
an intercalated metal/dielectric structure (Fig. 1, stack 17-22) sandwiched between the bottom electrode (Fig. 1, element 16) and the upper electrode (Fig. 1, element 23), the intercalated metal/dielectric structure comprising a lower dielectric layer (Fig. 1, element 17) over the bottom electrode (Fig. 1, element 16), an upper dielectric layer (Fig. 1, element 21) over the lower dielectric layer (Fig. 1, element 17), and a first metal layer (Fig. 1, element 19) separating the upper dielectric layer from the lower dielectric layer (separated at the region where element 19 is present); and
wherein at least one of the upper electrode and the bottom electrode have a first width and at least one of the lower dielectric layer and the upper dielectric layer have a second width that is different from the first width (Fig. 1, the width of layer 17 is different from the width of layer 16).
Regarding to claim 8, Fukuzumi teaches a resistive random access memory (RRAM) cell (Fig. 1, element 27; column 6, lines 18-20) disposed over the upper electrode, the RRAM cell comprising: a data storage dielectric layer (Fig. 1, element 29) disposed over the upper electrode (Fig. 1, element 23); and a top electrode (Fig. 1, element 36) disposed over the data storage dielectric layer (Fig. 1, element 29).
Regarding to claim 15, Fukuzumi teaches an integrated chip, comprising:
a lower interconnect structure within a first inter-level dielectric (ILD) layer over a substrate (Fig. 1, element 14);
a bottom electrode disposed over the lower interconnect structure (Fig. 1, element 16);
an upper electrode disposed over the bottom electrode (Fig. 1, element 23); and
an intercalated metal/dielectric structure sandwiched between the bottom electrode (Fig. 1, element 16) and the upper electrode (Fig. 1, element 23), the intercalated metal/dielectric structure comprising a lower dielectric layer (Fig. 1, element 17) over the bottom electrode (Fig. 1, element 16), an upper dielectric layer (Fig. 1, element 21) over the lower dielectric layer (Fig. 1, element 17), and a first metal layer (Fig. 1, element 19) separating the upper dielectric layer from the lower dielectric layer.
Regarding to claim 16, Fukuzumi teaches a memory element (Fig. 1, element 27; column 6, lines 18-20) over the upper electrode; and a top electrode (Fig. 1, element 36) over the memory element.
Regarding to claim 17, Fukuzumi teaches a second ILD layer (Fig. 1, element 42) over the top electrode (Fig. 1, element 36); and a via (Fig. 1, element 43) and top metal line (Fig. 1, element 44) within the second ILD layer, wherein the via (Fig. 1, element 43) couples the top metal line (Fig. 1, element 44) to an upper portion of the upper electrode (Fig. 1, element 36).
Regarding to claim 18, Fukuzumi teaches the intercalated metal/dielectric structure includes five or fewer dielectric layers between the lower interconnect structure and the upper electrode (Fig. 1, less than 5 dielectric layers).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent No. 10,062,837).
Regarding to claim 10, Kim teaches an integrated chip, comprising:
an interconnect structure including a lower metal layer and an upper metal layer which are separated from one another by a first inter-level dielectric (ILD) layer (Fig. 25, interconnect structure including a lower metal layer 365 and an upper metal layer 484 which are separated from one another by a first inter-level dielectric layer 370);
a bottom electrode disposed over the lower metal layer (Fig. 25, bottom electrode 375 disposed over the lower metal layer 365);
a top electrode disposed over the bottom electrode, the top electrode residing below the upper metal layer (Fig. 25, top electrode 445 disposed over the bottom electrode 375, the top electrode residing below the upper metal layer 484);
a plurality of metal layers and a dielectric layer stacked in alternating fashion over one another and sandwiched between the top electrode and the bottom electrode (Fig. 25, metal layers 415/435 and a dielectric layer 425 stacked in alternating fashion over one another and sandwiched between the top electrode 445 and the bottom electrode 375);
an interlayer dielectric along outer sidewalls of the top electrode and along outer sidewalls of the plurality of metal layers and the plurality of dielectric layers (Fig. 25, interlayer dielectric 460 along outer sidewalls of the top electrode and along outer sidewalls of the plurality of metal layers and the plurality of dielectric layers); and
a dielectric liner separating the outer sidewalls of the top electrode from the interlayer dielectric and extending continuously downward along outer sidewalls of the plurality of metal layers and the plurality of dielectric layers to separate the outer sidewalls of the plurality of metal layers and the plurality of dielectric layers from the interlayer dielectric (Fig. 25, dielectric liner 450 separating the outer sidewalls of the top electrode 445 from the interlayer dielectric 460 and extending continuously downward along outer sidewalls of the plurality of metal layers and the plurality of dielectric layers to separate the outer sidewalls of the plurality of metal layers 415/435 and the dielectric layer 425 from the interlayer dielectric 460).
In the embodiment of Fig. 25, Kim illustrates dielectric layer 425. In this embodiments, Kim fails to disclose a plurality of dielectric layers. However, Kim discloses a plurality of metal layers and a plurality of dielectric layers stacked in alternating fashion over one another and sandwiched between the top electrode and the bottom electrode in the embodiment illustrated in Fig. 9 (Fig. 9, plurality of metal layers 135/155/156 and a plurality of dielectric layers 146/148 stacked in alternating fashion over one another and sandwiched between the top electrode 165 and the bottom electrode 125). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified embodiment of Fig. 25 of Kim in view of Fig. 9 to increase numbers of dielectric layers in the stack in order to increase storage capability.
Regarding to claim 11, Kim teaches at least two of the plurality of metal layers have different thicknesses from one another (Fig. 25).
Regarding to claim 12, Kim teaches at least two of the plurality of dielectric layers have different thicknesses from one another (Fig. 9).
Regarding to claim 13, Kim silent as to thicknesses of layers. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure a maximum thickness of any of the plurality of dielectric layers is less than 10 nm in order to reduce footprint, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding to claim 14, Kim teaches the plurality of dielectric layers include a plurality of conductive filaments, respectively, wherein each conductive filament extends through a corresponding dielectric layer to couple neighboring metal layers in the plurality of metal layers to one another (column 9, lines 11-20, intercalated metal/dielectric structure is a MTJ memory structure, therefore in a second state, at least a portion of the lower conductive filament is removed or broken so the lower dielectric layer separates the bottom electrode from the first metal layer, and/or at least a portion of the upper conductive filament is removed or broken so the upper dielectric layer separates the first metal layer from the upper electrode).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828